DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0042020), hereinafter referred to as “Kim020”.
Regarding claim 20, Kim020 discloses a display device, comprising: 
a display panel (para. 87 and fig. 1) having a base surface (fig. 3); and 
an input sensor (TA, fig. 3) on the base surface, 
wherein the input sensor comprises: 
a first sensing electrode (TS1, fig. 3) and a second sensing electrode (TS2, fig. 3), which are respectively extended in a first direction and a second direction crossing each other (fig. 3), the second sensing electrode being longer than the first sensing electrode (see fig. 3; wherein the vertical electrode group of TS2 is longer than the vertical electrode group of TS1); 
a conductive pattern (CL, fig. 4A-B) on the first and second sensing electrodes and overlapped with either of the first and second sensing electrodes (fig. 4); and 
an insulating layer (IL3, fig. 4B) between the first and second sensing electrodes and the conductive pattern, 
wherein the conductive pattern has substantially the same pattern shape and the same area as the first sensing electrode and the second sensing electrode (see fig. 4A and para. 90).  
21. (Currently Amended) the display device of claim 1, wherein the first conductive pattern has substantially the same pattern shape as the first sensing electrode, and the second conductive pattern has substantially the same pattern shape as the second sensing electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2018/0329555) in view of Kim020.
Regarding claim 1, Kim discloses A display device, comprising: 

an input sensor (100, fig. 1) on the base surface, 
wherein the input sensor comprises: 
a first sensing electrode (122, fig. 2) and a second sensing electrode (132, fig. 2), which are respectively extended in a first direction and a second direction crossing each other (fig. 2); 
10an insulating layer covering the first and second sensing electrodes (para. 133, 144, 162); and 
a first conductive pattern (162 in fig. 4, fig. 7) and a second conductive pattern (166 in fig. 4 and fig. 7), which are located on the insulating layer, are respectively overlapped with the first and second sensing electrodes, and are spaced from each other (see fig. 4 and fig. 7 and para. 239, 137).  
wherein the first sensing electrode comprises a plurality of first sensor units (122, fig. 4) arranged along the first direction (X direction), and first connecting portions (124, fig. 4) that connect adjacent ones of the first sensor units (fig. 4),
wherein the second sensing electrode comprise a plurality of second sensor units (132, fig. 4) arranged along the second direction (Y direction), and the second connecting portions (134, fig. 4) that connect adjacent ones of the second sensor units (see fig. 4),
wherein the insulating layer comprises a first insulating layer (170, fig. 8A and para. 133),
wherein a group of connecting portions (124, fig. 8A) selected from the first connecting portions and the second connecting portions is on the base surface (110, fig. 8A),
wherein the first insulating layer is on the selected group of the connecting portions (fig. 8A),
wherein the first sensor units (122, fig. 8A), the second sensor units (132, fig. 8B), and another group of connecting portions (134, fig. 8B), which are not selected from the first connecting portions and the second connecting portions, are on the first insulating layer (see fig. 8B).
Kim fails to specifically disclose a second insulation layer.
Kim020 discloses a first insulating layer (IL2, fig. 4) and a second insulating layer (IL3, fig. 4); wherein the second insulating layer is on the first sensor units (TS1, fig. 4B), the second sensor units (TS2, fig. 4C), and the another group of connecting portions (BR2, fig. 4B and para. 85), and wherein the first and second conductive patterns (CL, fig. 4B) are directly on the second insulating layer (fig. 4B).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kim020 in the device of Kim. The motivation for doing so would have been to provide the ability to further insulate the electrical components from each other (Kim020; fig. 4) to further decrease noise and interference through electrical isolation (Kim; para. 133).
Regarding claim 2, Kim discloses 15reg rwherein the first conductive pattern corresponds to a pattern of the first sensing electrode, and the second conductive pattern corresponds to a pattern of the second sensing electrode (see fig. 4 and fig. 7).  
Regarding claim 3, Kim discloses 15reg rwherein each of the first and second 20sensing electrodes comprises a plurality of mesh lines (see fig. 6B).  
Regarding claim 4, Kim discloses 15reg rwherein each of the first and second conductive patterns comprises a plurality of mesh lines (fig. 6B).  
25 Regarding claim 5, Kim discloses 15reg rwherein an area of the first conductive pattern is substantially equal to an area of the first sensing electrode (fig. 4, 7), and wherein an area of the second conductive pattern is substantially equal to an area of the second sensing electrode (fig. 4, 7).  
Regarding claim 6, Kim discloses 15reg rwherein the first and second conductive patterns have a thickness ranging from 30 A to 200 A (para. 190). Further wherein thickness is a design choice which does not merit patentability.  
5 Regarding claim 7, Kim discloses 15reg rwherein the first and second conductive patterns correspond to floating electrodes (para. 144, 197, 192).
Regarding claim 8, Kim discloses wherein the input sensor further comprises a sensing region (101, fig. 4), in which the first and second sensing electrodes are located, and an 10interconnection region (region outside 101 in fig. 4)located outside the sensing region, and 
wherein the first and second conductive patterns are located outside the interconnection region (fig. 4).  
Regarding claim 12, Kim discloses 15reg rwherein the first conductive pattern comprises a plurality of first sensing portions overlapped with the first sensor units (fig. 4, 7), 10respectively, and 
wherein the second conductive pattern comprises a plurality of second sensing portions overlapped with the second sensor units (fig. 4, 7), respectively.  
Regarding claim 13, Kim discloses 15reg rwherein each of the first and second 15sensor units comprises an outer pattern having a zigzag shape (fig. 4), and 
wherein each of the first and second sensing portions comprises an outer pattern that is substantially the same as the outer pattern of a corresponding one of the first and second sensor units (fig. 4).  
20 Regarding claim 14, Kim discloses 15reg rwherein the first conductive pattern further comprises first bridges (164, fig. 4) connecting adjacent ones of the first sensing portions.  
Regarding claim 15, Kim discloses 15reg rwherein the second conductive pattern further comprise second bridges (168, fig. 30) connecting adjacent ones of the second sensing 25portions.  
Regarding claim 16, Kim discloses 15reg rwherein each of the first and second sensor units comprises four first outer sides, all of which have a same length (fig. 4), and -37-1186543 
wherein each of the first and second sensing portions comprises four second outer sides, which have the same length as that of the first outer sides (fig. 4, 7).  
5 Regarding claim 17, Kim discloses 15reg rwherein the length of the second outer side ranges from 3 mm to 4 mm (fig. 4). Further wherein length is design choice. 
Regarding claim 18, Kim discloses wherein each of the first and second sensing portions has a hole region (OP1, fig. 2 and OP2 in fig. 12) therein.  
Regarding claim 19, Kim discloses 15reg rwherein each of the second sensing portions has a hole region (OP2, fig. 12) therein.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628